Mr. Justice King
delivered the opinion of the court.
1. The sole question presented by this appeal is whether, under Section 4714, B. & C. Comp., as amended by Chapter 219 of the General Laws of 1909, defendant is authorized, after having exhausted the funds received from a sale of bonds issued under the section prior to the amendment, to make and sell an additional bond issue. The plaintiff insists that this right is excluded by the amendment, while counsel for defendant maintains that this authority is clearly implied in the law as amended. Section 4714 of the Code, prior to amendment, so far as it bears upon this question, provided:
“For the purpose of constructing necessary irrigating canals and works, and acquiring the necessary property and rights therefor, and otherwise carrying out the provisions of this act, the board of directors of any such district must, as soon after such district has been organized as may be practicable, and whenever thereafter the construction fund has been exhausted by expenditures herein authorized therefrom, and the board deem it necessary or expedient to raise additional money for said pur*74poses, estimate and determine the amount of money necessary to be raised, and shall immediately thereafter call a special election, at which shall be submitted to the electors of such district possessing the qualifications prescribed by this act, the question whether or not the bonds of said district in the amount as determined shall be issued. * *”
The section as amended reads:
“For the purpose of procuring necessary reclamation works, and acquiring the necessary property and rights therefor and otherwise carrying out the provisions of this act, the board of directors of any such district shall, as soon as practicable after the organization of such district, by a resolution entered on its records, formulate a general plan of its proposed (works) in which it shall state in a general way what works or property it proposes to purchase or acquire, and what work it proposes to construct, and the estimated cost of carrying out said plan, and how it proposes to raise the necessary funds therefor. * *”
After specifying the manner in which the bonds shall be issued, etc., the amended section continues:
“In case the money raised by the sale of all the bonds be insufficient for the completion of the plans and works adopted, and additional bonds be not voted, it shall be the duty of the board to provide for the completion of said plan by levy of assessments therefor, in the manner herein provided.”
2. It is settled law that municipalities cannot issue bonds unless the authority to do so is expressly given or clearly implied. 28 Cyc. 1575. Taking into consideration the italicised expressions in the above excerpts, “and otherwise carrying out the provisions of this act,” “what work it proposes to construct,” “additional bonds,” etc., we thing it manifest that the defendant has brought itself within this rule. More especially does it appear that this authority is implied when the phrases quoted, together with the general object to be obtained by the entire act, is examined in connection with a further statement in the *75amended section, to the effect that, after the first bond issue provided “for the purpose of procuring necessary reclamation works * * and otherwise carrying out the provisions of this act * *” shall have been authorized at an election there specified, the board “thereafter” may “whenever * * in its judgment” it is deemed “for the best interest of the district that the question of the issuance of bonds in said amount, or any amount, shall be submitted to said electors, it shall so declare of record in its minutes, and may thereupon submit such questions to said electors in the same manner and with like effect as at such previous election.” To hold otherwise would, for obvious reasons, in many instances defeat the very purpose for which the law was enacted. We are of the opinion that the issue complained of is authorized by the act as amended.
The judgment is affirmed. Affirmed.